

114 S1895 IS: Downwinders Compensation Act of 2015
U.S. Senate
2015-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 1895IN THE SENATE OF THE UNITED STATESJuly 29, 2015Mr. McCain introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo amend the Radiation Exposure Compensation Act for purposes of making claims under such Act based
			 on exposure to atmospheric nuclear testing.
	
 1.Short titleThis Act may be cited as the Downwinders Compensation Act of 2015. 2.Inclusion under the Radiation Exposure Compensation ActSection 4(b)(1) of the Radiation Exposure Compensation Act (42 U.S.C. 2210 note; Public Law 101–426) is amended—
 (1)in subparagraph (B)— (A)by striking that portion of; and
 (B)by striking that consists of townships 13 through 16 at ranges 63 through 71; and (2)in subparagraph (C), by inserting all acreage in any county all or part of which is located in before that part.